Citation Nr: 0736818	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO.  

In the veteran's May 2005 substantive appeal he requested a 
hearing before the Board to be held at his local RO.  The 
hearing was scheduled for September 2007.  Prior to the 
scheduled date, the veteran withdrew his request in writing 
for a Travel Board hearing.  As such, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(e).

The veteran presented testimony at a hearing held at the RO 
in September 2005.  The transcript has been obtained and 
associated with the claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described hereinbelow.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the instant case, the RO issued the veteran a letter in 
October 2003.  The veteran was simply notified to submit 
evidence showing that bilateral hearing loss existed from 
military service to the present time.  He was further 
notified to submit evidence of no post military noise 
exposure.  

The Board finds the October 2003 letter insufficient as to 
notifying the veteran of the evidence needed to substantiate 
his service connection claim, i.e. an event or incident of 
service or a connection between the veteran's service and the 
claimed disability.  Additionally, he was not notified that 
he may submit any other evidence he had in his possession 
that may be relevant to the claim.  Upon remand, the RO must 
provide the veteran with such corrective notice.  38 U.S.C.A. 
§ 5103A.  

During the veteran's September 2005 RO hearing, he testified 
that he sought treatment at the New Haven VA Medical Center 
(VAMC).  Specifically, he indicated that he was afforded an 
audiological evaluation after 2002.  It does not appear that 
the RO attempted to obtain records from the New Haven VAMC.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA must obtain outstanding VA records, which, in this case, 
clearly contains significant medical findings and 
conclusions.  See 38 U.S.C.A. § 5103A (b-c) (West 2002); 38 
C.F.R. §§ 3.157(b)(1), 3.159(c) (2007).  

The Board observes that additional due process requirements, 
to include ordering a VA examination, may be applicable as a 
result of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, RO should review 
the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for bilateral hearing 
loss since his discharge from service.  
Additionally, the RO should obtain any 
outstanding treatment records from the 
New Haven VAMC, to include copies of an 
audiological evaluation dated after 2002.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  If any 
of the identified records are not 
obtainable, the veteran should be so 
notified.  

3.  The RO also should undertake to 
schedule the veteran for a VA examination 
to determine the nature and likely 
etiology of the claimed hearing loss.  
All indicated testing should be done in 
this regard.  The claims folder should be 
available to the examiner for review.  

4.  Thereafter, the veteran's claim for 
service connection for bilateral hearing 
loss should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond thereto.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

